Citation Nr: 1602963	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  02-08 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to VA education benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.

Based on information and evidence currently available to the Board, consisting of electronic Virtual VA and Veterans Benefits Management System files currently associated with the Veteran, and entries in the VA internal tracking system (VACOLS) (Veterans Appeals Control and Locator System), it appears that this matter comes to the Board of Veterans' Appeals  (Board) on appeal from a February 2002 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, and that it involves a claim for education benefits.  However, none of the files currently available to the Board include documents relating to a claim for education benefits.  The Veteran's representative has indicated that the claim involves education benefits, and that "the appellant may be the Veteran's daughter."  See Veteran's representative's statement, dated in December 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's VBMS file indicates that the Veteran was awarded Basic Eligibility under 38 USC Ch 35 from June 23,1999.  See December 2012 rating action.  A review of VACOLS indicates that he filed a claim for educational benefits that adjudicated in February 2002.  VACOLS also shows that a notice of disagreement was received in April 2002, followed by the issuance of a statement of the case in May 2002, and receipt of a substantive appeal in July 2002.  It further shows that the Veteran had elected to testify at a video-conference Board hearing in connection with his appeal, which was scheduled for August 2015, however, the Veteran canceled his hearing.  

At this point, very limited information regarding this appeal is available to the Board, as the Board does not have the Veteran's education file.  The electronic files that are available for Board review do not contain any pertinent administrative history or substantive evidence relating to an education claim.  Without such information, the Board is unable to even identify, in any detail, the claim on appeal.  Therefore, as requested in Veteran's representative's statement, dated in December 2015, on remand, the Veteran's education file must be obtained. 

 Accordingly, the case is REMANDED for the following action:
 
Associate the Veteran's education folder with the Veteran's electronic file. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




